Judgment of conviction of the County Court of Nassau county affirmed. The undisputed competent evidence establishes the guilt of defendant beyond a reasonable doubt. As to the references in the testimony to another stolen car in the possession of a member of defendant’s familj, we are of opinion that it does not present reversible error, and that it had some relevant connection *819with defendant’s experience and knowledge and a bearing upon his obligation of inquiry concerning the ownership of the car in question. Rich, Kapper and Carswell, JJ., concur; Young and Hagarty, JJ., dissent, being of opinion that the testimony relative to other stolen cars was improperly received and was so prejudicial to defendant as to require a new trial.